DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply to the February 25, 2021 Office Action, filed on August 25, 2021, is acknowledged.
Any rejection of record in the previous action not addressed in this office action is withdrawn.
Status of Claims
Applicant’s amendment filed on August 25, 2021 has been entered.  Claims 1-6 and 12-23 were previously cancelled.  Claims 7-11 are pending and under examination.

Specification - withdrawn
The objection to the disclosure is withdrawn in view of Applicant’s amendment filed August 25, 2021 to correct minor informalities.

Claim Rejections - 35 USC § 102 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US Patent No. 8,697,359 B1, published April 15, 2014; as cited in the IDS filed April 25, 2017).  It is noted that there are no amendments to the claims, therefore, this rejection is maintained.
Zhang’s disclosure is directed to systems, methods, and compositions for altering expression of target gene sequences, including vector systems which encode one or more components of a CRISPR complex, as well as methods for the design and use of such vectors (see Abstract).
Regarding claim 7, Zhang teaches isolated crRNAs comprising a tracrRNA binding domain fused to a protospacer domain upstream of the tracrRNA binding domain with activity in a CRISPR-Cas endonuclease system (Col. 3, lines 16-44).  Zhang further teaches vector systems coding guide RNA (crRNA) which can be used in vivo and other embodiments which can be transcribed in vitro, isolated prior to delivery, and combined with isolated Cas9 mRNA (Col. 14, lines 31-33 and Example 7, Col. 54, lines 42-44).  Zhang teaches guide RNA constructs in the context of chimeric sgRNA, but also teaches isolated crRNA lacking a tracrRNA, e.g., that the crRNA and tracrRNA can be separate and where “the system comprises the tracr sequence under the control of a third regulatory element, such as a polymerase III promoter.” (Col. 3, line 67 to Col. 4, line 2).  Zhang teaches that crRNAs comprising or lacking a tracrRNA moiety are readily substitutable (Col. 16, line 32 et seq. defines the various elements of a CRISPR-Cas system; Fig. 5 shows that in some situations separate crRNA/tracrRNA systems have higher activity than 'chimeric' sgRNAs).

Regarding claims 7-9, Zhang further teaches crRNAs having an X protospacer domain of “at least 15, 16, 17, 18, 19, 20, 25 nucleotides, or between 10-30, or between 15-25, or between 15-20 nucleotides in length” (Col. 4, lines 31-34).  Zhang further teaches that tracrRNA sequences of “about or more than about 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 40, 50, or more nucleotides in length” and complementary tracrRNA-binding domains would therefore also be about the range given, which includes 17, 18, or 19 nucleotides (Col. 21, lines 18-41). 
Regarding claim 10, Zhang teaches the product of claim 7, and Zhang further teaches polynucleotides, including guide RNA, “may comprise one or more modified nucleotides, such as methylated nucleotides and nucleotide analogs” (Col. 12, lines 6-16).

Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive.  Applicant alleges that Zhang does not fairly disclose the isolated crRNA all the limitations of claim 7, including claims 8-10 that depend from claim 7.  Applicant argues that Zhang discloses their crRNA is a much larger crRNA than the isolated crRNA that Applicants claim. Applicant further argues that, referring to FIG. 2A and FIG. 5, Zhang teaches a "pre-crRNA" that undergoes further processing once inside the target cell.  Applicant alleges that Zhang does not reasonably disclose how such pre-crRNA's would be transcribed and processed to the appropriate length in vitro so as to read on Applicants' claimed invention of claim 7.  In response to Applicant’s arguments, Applicant is reminded that Zhang does teach in vitro, isolated prior to delivery, and combined with isolated Cas9 mRNA (Col. 14, lines 31-33 and para 183/Example 7, Col. 54, lines 42-44).  Zhang further teaches that crRNAs comprising or lacking a tracrRNA moiety are readily substitutable (Col. 16, line 32 et seq.; Fig. 5 shows separate crRNA/tracrRNA systems can have higher activity than 'chimeric' sgRNAs).  Therefore, as described in the U.S.C 102 discussion above, Zhang anticipates claims 7-10 and the rejection is maintained.

Double Patenting - withdrawn
Rejection of claims 7-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 15/881684 (reference application) is withdrawn in view of Applicant’s filing of Terminal Disclaimer filed August 25, 2021.

Conclusion
Claim 11 is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                            

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636